Title: From Thomas Jefferson to Justus Erich Bollmann, 25 January 1807
From: Jefferson, Thomas
To: Bollmann, Justus Erich


                        
                        The communications which Doctr. Bollman made yesterday to Th: Jefferson were certainly interesting: but they
                            were too much for his memory. from their complexion & tendency, he presumes that Dr. Bollman would have no objections to
                            commit them to writing, in all the details into which he went yesterday, and such others as he may have then omitted, Th:
                            Jefferson giving him his word of honour that they never shall be used against himself, and that the paper shall never go
                            out of his hand.
                  
                  Jan. 25. 1807.
                    